DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Objections to the Drawings” on pages 7-8, filed 12/14/2020, with respect to Drawings Objection have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 
Applicant’s responses, see section “Objections to the Claims” on page 8, filed 12/14/2020, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 1, 10 and 16 has been withdrawn.
Applicant’s responses, see section “Rejections Under 35 U.S.C. §112(b)” on page 9, filed 12/14/2020, with respect to Claim Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The rejection of claims 20 and 23 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “metering system” and “discharge system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “metering” and “discharge” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  System appears to be a substitute for the term means.
1, 5, 7, 10, 14, 16, 19, 22 and 24-27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The metering system has been interpreted to be upper metering rolls 44 and lower metering rolls 46 (Paragraph [0072] of the Specification, figs 3, 4) or only lower metering roll 46 and only single upper guide 48 (Paragraph [0076] of the Specification, fig. 8).
The discharge system has been interpreted to be a drag unload or a drag chain system, a belt system, or an auger system. (Paragraph [0078] of the Specification)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher A. Proskey on 03/16/2021 and 03/19/2021.
The application has been amended as follows: 
In claim 1, line 17, the term “the metering system.” after the term “and” has been deleted, and a term --- the metering system;
wherein the gearbox is positioned between the clutch and the metering system. --- has been added after the term “and”;
Claim 9 has been deleted;
In claim 10, line 14, the term “the metering system.” after the term “and” has been deleted, and a term --- the metering system;
wherein the gearbox is positioned between the clutch and the metering system. --- has been added after the term “and”;
Claim 18 has been deleted;
In claim 19, line 10, the term “operate.” after the term “not” has been deleted, and a term --- operate; --- has been added after the term “not”;
In claim 19, lines 13-14, the term “drive member” after the term “as” has been deleted, and a term --- the drive member --- has been added after the term “as”;
In claim 19, line 14, the term “rotated;” after the term “is” has been deleted, and a term --- rotated; and --- has been added after the term “is”;
In claim 22, line 15, the term “drive member” before the term “is” has been deleted, and a term --- the drive member --- has been added before the term “is”;
In claim 22, line 16, the term “the engaged position” after the term “in” has been deleted, and a term --- the disengaged position --- has been added after the term “in”;
In claim 22, line 16, the term “driven member” before the term “is” has been deleted, and a term --- the driven member --- has been added before the term “is”;
In claim 22, line 16-17, the term “drive member” after the term “when” has been deleted, and a term --- the drive member --- has been added after the term “when”.

Allowable Subject Matter
Claims 1-8, 10-17 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a grain dryer system, comprising: 
a grain dryer; 
the grain dryer configured to dry grain; 
an unload system; 

the unload system configured to unload grain from the grain dryer; 
the unload system having a metering system and a discharge system; 
a motor operatively connected to the metering system and the discharge system; 
a clutch operatively connected between the metering system and the discharge system; 
the clutch configured to move between an engaged position and a disengaged position; 
wherein when the clutch is in the engaged position, the motor operates the metering system and the discharge system; 
wherein when the clutch is in the disengaged position, the motor operates the discharge system while the metering system does not operate; and
a gearbox operably connected to the clutch between the motor and the metering system;
wherein the gearbox is positioned between the clutch and the metering system.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Mathews (US 3,129,073) discloses “a grain dryer system, comprising: a grain dryer; the grain dryer configured to dry grain; an unload system; the unload system operatively connected to the grain dryer; the unload system configured to unload grain from the grain dryer; the unload system having a metering system and a discharge system; a motor operatively connected to the metering system and the discharge system; a clutch operatively connected between the metering system and the discharge system; the clutch configured to move between an engaged position and a disengaged position; wherein when the clutch is in the engaged position, the motor operates the metering system and the discharge system; wherein when the clutch is in the disengaged position, the motor operates the discharge system while the metering system does not operate”, however Mathews does not disclose the limitations of “a gearbox operably connected to the clutch between the motor and the metering system; wherein the gearbox is positioned between the clutch and the metering system”.
Therefore, allowance of claims 1-8 and 24-27 is indicated because the prior art of record does not show or fairly suggest a gearbox operably connected to the clutch between the motor and the metering system; wherein the gearbox is positioned between the clutch and the metering system in combination with the structural elements and/or method steps recited in at least claims 1-8 and 24-27.
As to claim 10, the prior art of record fails to disclose or suggest alone or in combination as claimed a grain dryer unload system, comprising: 
a grain dryer; 
the grain dryer having a metering system; 
the grain dryer having a discharge system; 
a motor; 
the motor operatively connected to the metering system; 
the motor operatively connected to the discharge system; 
a clutch operatively connected to the metering system and the discharge system; 
the clutch configured to move between an engaged position and a disengaged position; 
wherein when the clutch is in the engaged position, the motor operates the metering system and the discharge system; 
wherein when the clutch is in the disengaged position, the motor operates the discharge system while the metering system does not operate; and
a gearbox operably connected to the clutch between the motor and the metering system;
wherein the gearbox is positioned between the clutch and the metering system.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Mathews (US 3,129,073) discloses “a grain dryer unload system, comprising: a grain dryer; the grain dryer having a metering system; the grain dryer having a discharge system; a motor; the motor operatively connected to the metering system; the motor operatively connected to the discharge system; a clutch operatively connected to the metering system and the discharge system; the clutch configured to move between an engaged position and a disengaged position; wherein when the clutch is in the engaged position, the motor operates the metering system and the discharge system; wherein when the clutch is in the disengaged position, the motor operates the discharge system while the metering system does not operate”, however Mathews does not disclose the limitations of “a gearbox operably connected to the clutch between the motor and the metering system; wherein the gearbox is positioned between the clutch and the metering system”.
Therefore, allowance of claims 10-17 is indicated because the prior art of record does not show or fairly suggest a gearbox operably connected to the clutch between the motor and the metering system; wherein the gearbox is positioned between the clutch and the metering system in combination with the structural elements and/or method steps recited in at least claims 10-17.
As to claim 19, the prior art of record fails to disclose or suggest alone or in combination as claimed a grain dryer unload system, comprising: 
a motor; 
the motor operatively connected to a shaft such that operation of the motor rotates the shaft; 

the shaft operatively connected to a metering system; 
wherein when the clutch is in an engaged position, the motor operates the metering system and the discharge system; 
wherein when the clutch is in a disengaged position, the motor operates the discharge system while the metering system does not operate;
wherein the clutch includes a drive member operably connected to the motor and a driven member operatively connected to the metering system; 
wherein when the clutch is in the engaged position, the driven member is rotated as the drive member is rotated; and
wherein the drive member and the driven member are configured to rotate about the same axis.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Mathews (US 3,129,073) discloses “a grain dryer unload system, comprising: a motor; the motor operatively connected to a shaft such that operation of the motor rotates the shaft; the shaft operatively connected to a discharge system; the shaft operatively connected to a clutch; the shaft operatively connected to a metering system; wherein when the clutch is in an engaged position, the motor operates the metering system and the discharge system; wherein when the clutch is in a disengaged position, the motor operates the discharge system while the metering system does not operate; wherein the clutch includes a drive member operably connected to the motor and a driven member operatively connected to the metering system”, however Mathews does not wherein when the clutch is in the engaged position, the driven member is rotated as the drive member is rotated; and wherein the drive member and the driven member are configured to rotate about the same axis.”
Therefore, allowance of claims 19-21 is indicated because the prior art of record does not show or fairly suggest wherein when the clutch is in the engaged position, the driven member is rotated as the drive member is rotated; and wherein the drive member and the driven member are configured to rotate about the same axis in combination with the structural elements and/or method steps recited in at least claims 19-21.
As to claim 22, the prior art of record fails to disclose or suggest alone or in combination as claimed a grain dryer unload system, comprising: 
a motor; 
the motor operatively connected to a shaft such that operation of the motor rotates the shaft; 
the shaft operatively connected to a discharge system such that rotation of the shaft operates the discharge system; 
the shaft operatively connected to a clutch; the clutch operatively connected to a metering system; 
wherein when the clutch is in an engaged position, the motor operates the metering system and the discharge system; 
wherein when the clutch is in a disengaged position, the motor operates the discharge system while the metering system does not operate;
wherein the clutch includes a drive member operably connected to the motor and a driven member operatively connected to the metering system;
wherein when the clutch is in the engaged position, the driven member is rotated continuously as the drive member is rotated; and 
wherein when the clutch is in the disengaged position, the driven member is not rotated when the drive member is rotated.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Mathews (US 3,129,073) discloses “a grain dryer unload system, comprising: a motor; the motor operatively connected to a shaft such that operation of the motor rotates the shaft; the shaft operatively connected to a discharge system such that rotation of the shaft operates the discharge system; the shaft operatively connected to a clutch; the clutch operatively connected to a metering system; wherein when the clutch is in an engaged position, the motor operates the metering system and the discharge system; wherein when the clutch is in a disengaged position, the motor operates the discharge system while the metering system does not operate; wherein the clutch includes a drive member operably connected to the motor and a driven member operatively connected to the metering system”, however Mathews does not disclose the limitations of “25281.0025wherein when the clutch is in the engaged position, the driven member is rotated continuously as the drive member is rotated; and wherein when the clutch is in the disengaged position, the driven member is not rotated when the drive member is rotated.”
Therefore, allowance of claims 22-23 is indicated because the prior art of record does not show or fairly suggest wherein when the clutch is in the engaged position, the driven member is rotated continuously as the drive member is rotated; and wherein when the clutch is in the disengaged position, the driven member is not rotated when the drive member is rotated in combination with the structural elements and/or method steps recited in at least claims 22-23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762